                                                                        305Broadway,7thFloor
TAYLOR&COHENLLP                                                     NewYork,NY10007
                                                                        Tel(212)257Ͳ1900
                                                                        Fax(646)808Ͳ0966
                                                                        www.taylorcohenllp.com

                                        July 2, 2021

 By ECF and Email

 The Honorable Paul A. Engelmayer
 United States District Judge
 Thurgood Marshall
    United States Courthouse
 40 Foley Square
 New York, NY 10007

 Re: U.S. v. Dwyane Anthony Conley, 19 CR 131-03 (PAE)

 Dear Judge Engelmayer:

        I represent Dwayne Conley in the above referenced case. I am writing to
 respectfully request a one-month adjournment of Mr. Conley’s sentencing date,
 which is currently scheduled for July 22, 2021 at 10:30 a.m. This is the first request
 for an adjournment of Mr. Conley’s sentencing date.

       The reason for the request is that the psychiatrist whom we have retained to
 evaluate Mr. Conley has had some difficulty scheduling an in-person meeting with
 Mr. Conley at the MCC. He is now scheduled to meet with Mr. Conley next week.
 We would like an additional month to provide the psychiatrist sufficient time to
 prepare his report.

       The government has no objection to this request.

 Respectfully,              -------------------------------------------------------------------------------------
                            GRANTED. Sentencing is adjourned to August 25, 2021 at
                            10:30 a.m. in Coutroom 1305 of the Thurgood Marshall Courthouse,
                            40 Foley Square, New York, NY. The parties are to consult the Court’s
 Zachary Taylor
                            Emergency Individual Rules and Practices in Light of COVID-19,
                            available at https://
 .
                            www.nysd.uscourts.gov/hon-paul-engelmayer. For the safety of all
                            involved, the Court requests that members of the public who wish to
                            attend this conference use the following dial in information to access
                            the conference; call 888-363-4749 and use access code 468-4906. The
                            parties shall file their sentencing submissions in accordance with the
                            Court's Individual Rules & Practices in Criminal Cases. The Clerk of
                            Court is requested to terminate the motion at Dkt. No. 868.
                                                                                      7/2/2021
                                                  SO ORDERED.

                                                                    
                                                                 __________________________________
                                                                       PAUL A. ENGELMAYER
                                                                       United States District Judge
